EXHIBIT 10.4

 

[Insert Company letterhead.]

 

October 14, 2011

 

Subject:                                                     Side Letter
Agreement to the Compensation Agreement between Precision Optics
Corporation, Inc. (the “Company”) and Richard E. Forkey (the “Employee”), dated
December 3, 2010

 

Dear Mr. Forkey,

 

This Side Letter Agreement entered into on October 14, 2011 between the Company
and the Employee will serve to modify the Compensation Agreement entered into on
December 3, 2010 (the “Compensation Agreement”). Capitalized terms used herein
which are not otherwise defined shall have the same meaning as those given to
them in the Compensation Agreement.

 

WHEREAS, the Company agreed to issue the Shares within six months of the date of
the Compensation Agreement and the deadline has subsequently passed;

 

WHEREAS, the Company plans to register a Registration Statement on Form S-8
prior to November 12, 2011;

 

NOW, THEREFORE, in consideration of the premises and undertakings set forth
herein, and intending to be fully bound hereby, the parties agree to modify the
Compensation Agreement in the following respects:

 

1.               Section 2 shall be replaced with the following language:

 

The Shares will be issued as registered common stock from the “2011 Deferred
Compensation Plan” within 5 business days following the filing of a Registration
Statement on Form S-8 with the Securities and Exchange Commission.

 

2.               The vesting schedule of the Shares as described in Section 3
shall remain unmodified.

 

Except as specifically set forth in this Side Letter Agreement, all other terms,
rights or provisions of the Compensation Agreement shall remain unmodified and
in full force and effect.

 

 

AGREED AND ACCEPTED BY:

 

 

 

 

 

EMPLOYEE

 

PRECISION OPTICS CORPORATION, INC.

 

 

 

 

 

 

/s/ Richard E. Forkey

 

By:

/s/ Jack Dreimiller

Name:

Richard E. Forkey

 

Name:

Jack Dreimiller

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------